United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.P., Appellant
and
U.S. POSTAL SERVICE, CARRIER ANNEX,
Albany, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brett E. Blumstein, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1521
Issued: February 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 9, 2012 appellant, through his counsel, filed a timely appeal of a January 13,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant sustained a ratable impairment entitling him to a schedule
award.
FACTUAL HISTORY
On January 14, 2000 appellant, then a 33-year-old letter carrier, injured his right foot
while delivering mail. On October 25, 2000 OWCP accepted his traumatic injury claim for right

1

5 U.S.C. § 8101 et seq.

ankle sprain/strain and right tibia/fibula fracture.2 On August 5, 2003 it accepted right foot drop
and indicated that right tibia/fibula fracture was no longer accepted.3
A January 15, 2001 electromyogram (EMG) and nerve conduction study (NCS)
performed by Dr. James P. Wymer, a Board-certified neurologist, noted diminished right ankle
muscle recruitment, but did not present clear evidence of an ongoing neuropathic cause.
Stimulation of the right posterior tibial nerve on January 23, 2001 was unremarkable.
A February 1, 2001 duplex ultrasound of the right leg obtained by Dr. Mitchell E. Tublin, a
Board-certified diagnostic radiologist, did not exhibit signs of deep venous thrombosis. A
second EMG and NCS performed by Dr. Wymer on October 16, 2001 was normal while a
December 4, 2001 magnetic resonance imaging (MRI) scan obtained by Dr. Frederick J.
Fletcher, a Board-certified orthopedic surgeon, showed right intraosseous calcaneal lipoma and
otherwise intact osseous tissue, muscles and tendons.
Appellant filed a claim for a schedule award on November 26, 2007 and submitted
medical evidence.4 In a November 15, 2006 report, Dr. Daniel J. Arenos, a Board-certified
family practitioner, examined appellant and observed lack of ankle, hind foot and toe range of
motion (ROM) and mild varus deformity. He determined that appellant had impairment ratings
of 74 percent for the right foot, 52 percent for the right lower extremity and 21 percent for the
whole body as a result of the January 14, 2000 employment injury.5
OWCP’s December 10, 2007 statement of accepted facts detailed that appellant sprained
his right ankle and fractured his right tibia/fibula while in the performance of duty on
January 14, 2000. On December 10, 2007 Dr. Henry J. Magliato, an OWCP medical adviser and
Board-certified orthopedic surgeon, disagreed with Dr. Arenos’ impairment ratings. He
calculated that appellant had a 47 percent permanent impairment of the right leg.6
OWCP found that a conflict in medical opinion arose between Dr. Arenos and
Dr. Magliato regarding the extent of appellant’s permanent impairment due to his accepted
employment injury. It referred appellant to Dr. John V. Ioia, a Board-certified orthopedic
surgeon, for a referee examination. In an August 22, 2008 report, Dr. Ioia reviewed the medical
file and noted that appellant was treated for deep venous thrombosis of the right lower extremity
sometime after the January 14, 2000 work injury. On examination, he found lack of right ankle

2

OWCP subsequently authorized ankle-foot orthosis.

3

OWCP specified that the medical evidence did not sufficiently establish that the January 14, 2000 employment
injury resulted in a fractured tibia and/or fibula.
4

Appellant filed a prior claim for a schedule award on November 29, 2006, which OWCP denied by decision
dated August 24, 2007.
5

Dr. Arenos based his calculations on the fifth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides). In addition, his November 20, 2007 report essentially
restated his earlier findings.
6

Dr. Magliato based his calculations on the fifth edition of the A.M.A., Guides.

2

reflexes, dorsiflexion and plantar flexion, calf and pretibial atrophy and weakened active knee
extension.7
On September 8, 2008 Dr. Andrew A. Merola, an OWCP medical adviser and Boardcertified orthopedic surgeon, pointed out that Dr. Ioia failed to address appellant’s impairment.
On October 6, 2008 OWCP requested a supplemental opinion from Dr. Ioia, who did not
respond.
OWCP referred appellant to Dr. Robert S. Block, a Board-certified orthopedic surgeon,
for a second referee examination. In a July 1, 2009 letter, it instructed Dr. Block to base his
impairment rating on the sixth edition of the A.M.A., Guides.8
In a September 11, 2009 report, Dr. Block reviewed the medical file and performed a
physical examination of the right leg.9 He noted localized superior fibula tenderness, diminished
medial calf, anterior ankle and lateral foot sensation to pinprick, decreased hip, knee and ankle
strength and lack of active ankle and toe ROM to voluntary contraction. Dr. Block commented:
“[Appellant] is observed to extend the right knee actively when moving onto and
off the exam[ination] table. When asked to voluntarily contract the quadriceps he
provides a minimal force. With [appellant] seated he fails to provide a right
hamstring contraction but when actively lifting the left leg the right hamstring is
palpated to contract at near normal force. In moving onto and off the
exam[ination] table [he] is observed to have a weak but present anterior tibialis
contraction at the ankle but will not provide any voluntary anterior tibialis
contraction [or] any extensor hallucis longus contraction.... As noted above,
active contraction of anterior tibialis only identified when [appellant] is asked to
move spontaneously but not when he is asked to actively contract the anterior
tibialis or extensor hallucis. When [appellant] is observed ambulating [using a
cane in the right hand] ... he is supporting himself without sign of giving way or
weakness in the right knee.... There is no sign of gluteal or hamstring weakness
in the gait phase.”
Applying Tables 16-18 (Lesser Toe Impairments), 16-19 (Greater Toe Impairments), 16-20
(Hindfoot Motion Impairments) and 16-22 (Ankle Motion Impairments) of the sixth edition of
the A.M.A., Guides, Dr. Block assigned ratings of 6 percent for the lesser toes, 5 percent for the
greater toes, 5 percent for the hindfoot and 30 percent for the ankle, respectively, for a combined
46 percent leg impairment.10 He listed November 20, 2007 as the date of maximum medical
improvement.

7

Although Dr. Ioia remarked that he would utilize the fifth edition of the A.M.A., Guides, in conjunction with
New York’s workers’ compensation guidelines, he did not discuss the extent of appellant’s impairment.
8

A.M.A., Guides (6th ed. 2008).

9

The case record indicates that Dr. Block received the December 10, 2007 statement of accepted facts.

10

Dr. Block also included an impairment rating based on the fifth edition of the A.M.A., Guides.

3

On January 20, 2010 Dr. Morley Slutsky, an OWCP medical adviser and Board-certified
physiatrist, pointed out that the December 10, 2007 statement of accepted facts mistakenly
identified the right tibia/fibula fracture as an accepted injury.11 He added that a proper diagnosis
was required to account for appellant’s ankle symptoms in view of Dr. Block’s remarks and
recommended a neurological evaluation.12
OWCP found that a conflict in medical opinion existed between Dr. Block and
Dr. Slutsky regarding the extent of appellant’s permanent impairment due to his accepted work
injury and referred him to Dr. Shashi D. Patel, a Board-certified orthopedic surgeon, for a third
referee examination. In a May 26, 2010 report, Dr. Patel reviewed the December 10, 2007
statement of accepted facts and medical file. On examination, he found right thigh and calf
muscle atrophy, quadriceps weakness, “floppy” ankle with limited ROM and lack of deep tendon
ankle reflexes. Dr. Patel diagnosed right flail ankle and weakness of the quadriceps and
hamstring muscles. Applying Table 16-2 (Foot and Ankle Regional Grid) and Table 16-3 (Knee
Regional Grid) of the sixth edition of the A.M.A., Guides, he assigned ratings of 50 percent for
the ankle and 40 percent for the knee for a combined total of 70 percent.
On July 27, 2010 Dr. Magliato disagreed with Dr. Patel’s impairment rating. He asserted
that Dr. Patel did not adequately explain how he used the sixth edition of the A.M.A., Guides to
reach his conclusion. Dr. Magliato also articulated the need to properly diagnose appellant
ankle, in view of previous normal EMG and NCS and to determine whether the condition was
attributable to the January 14, 2000 employment injury.
OWCP referred appellant to Dr. Frank L. Genovese, a Board-certified neurological
surgeon. In a December 1, 2010 report, Dr. Genovese examined appellant’s right leg extremity
and observed minimal hip flexor weakness, lack of ankle dorsiflexion, limited plantar flexion
and diminished ankle reflexes. He noted during gait analysis without orthosis that appellant’s
right foot would “glide over the floor in an almost L-shaped manner, making me think that there
was some dorsiflexion of the right foot which was unable to be revealed with direct testing....”
Following a review of the medical file, Dr. Genovese diagnosed right foot drop, but pointed out
that appellant spontaneously demonstrated dorsiflexion and the radiological records did not
support a specific neuropathy or deep venous thrombosis. He concluded:
“My working diagnosis with the information that has been given to me at this
point is right ankle sprain with severe weakness of unknown etiology. I certainly
am in agreement with the degrees of disabilities as per the disability ratings by the
other physicians, but again, not having a clear definitive diagnosis is of
concern.”13
11

The case record contains an October 14, 2010 statement of accepted facts addendum that did not correct this
error.
12

Dr. Slutsky offered the same opinion in a March 25, 2010 report.

13

In an April 6, 2011 supplemental report, Dr. Genovese reviewed the December 10, 2007 statement of accepted
facts, the October 14, 2010 statement of accepted facts addendum and a February 8, 2011 lumbar MRI scan obtained
by Dr. Salvatore Richard Cavoli, a Board-certified diagnostic radiologist, exhibiting multilevel intervertebral disc
bulges. He did not revise his opinion.

4

In an April 7, 2011 report, Dr. Ish R. Kumar, a Board-certified neurosurgeon and OWCP
medical consultant, reviewed the medical file, the December 10, 2007 statement of accepted
facts and the October 14, 2010 statement of accepted facts addendum. He did not conduct a
physical examination. Dr. Kumar concluded that the objective findings, namely the absence of
posterior tibial, deep peroneal and superficial peroneal nerve damage, lack of atrophy and
negative diagnostic testing, were incompatible with appellant’s subjective complaints and, in
turn, did not support disability due to foot drop, deep venous thrombosis or any neuropathic
condition. Dr. Kumar recommended a psychiatric evaluation, suggesting functional overlay or
symptom magnification.
On April 14, 2011 Dr. Magliato remarked that an objective schedule award calculation
could not be ascertained in light of Dr. Genovese’s findings.
By decision dated January 13, 2012, OWCP denied appellant’s schedule award claim,
finding the medical evidence insufficient to establish that he sustained a permanent impairment
to a scheduled member due to accepted employment injury.
LEGAL PRECEDENT
The schedule award provision of FECA and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss of or loss of use of scheduled members or functions of the body.14 However, FECA does
not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.15
The A.M.A., Guides provides a diagnosis-based method of evaluation utilizing the World
Health Organization’s International Classification of Functioning, Disability and Health (ICF).
For lower extremity impairments, the evaluator identifies the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS). The net adjustment
formula is (GMFH -- CDX) + (GMPE -- CDX) + (GMCS -- CDX). Evaluators are directed to
provide reasons for their impairment rating choices, including the choices of diagnoses from
regional grids and calculations of modifier scores.16
If there is a conflict in medical opinion between the employee’s physician and the
physician making the examination for the United States, OWCP shall appoint a third physician,
known as a referee physician or impartial medical specialist, to make what is called a referee
14

5 U.S.C. § 8107; 20 C.F.R. § 10.404. No schedule award is payable for a member, function or organ of the
body not specified under FECA or the implementing regulations. J.Q., 59 ECAB 366 (2008).
15

K.H., Docket No. 09-341 (issued December 30, 2011).

16

R.V., Docket No. 10-1827 (issued April 1, 2011).

5

examination.17 Where OWCP has referred appellant to a referee physician to resolve a conflict,
the referee’s opinion, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.18
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP initially accepted that appellant sustained right ankle sprain/strain and right
tibia/fibula fracture while in the performance of duty on January 14, 2000. Following further
radiological and neurological testing, OWCP amended the list of accepted conditions to replace
right tibia/fibula fracture with right foot drop. Appellant claimed a schedule award and provided
November 15, 2006 and November 20, 2007 reports from Dr. Arenos, who calculated
impairment ratings of 74 percent for the right foot, 52 percent for the right leg and 21 percent for
the whole body. On the other hand, Dr. Magliato, an OWCP medical adviser, determined that
appellant sustained a 47 percent permanent impairment of the right leg. After finding that a
conflict in medical opinion existed between Dr. Arenos and Dr. Magliato concerning the extent
of appellant’s impairment,19 OWCP referred the case to Dr. Ioia for a referee examination.
Dr. Ioia’s August 22, 2008 report presented physical examination findings, but otherwise
neglected to address the degree of appellant’s impairment based on the A.M.A., Guides. In order
to resolve a medical conflict arising in a schedule award case, the impartial medical specialist
should provide a reasoned opinion as to a permanent impairment to a scheduled member of the
body in accordance with the A.M.A., Guides.20 In an October 6, 2008 letter, OWCP asked
Dr. Ioia to clarify his August 22, 2008 report to correct this deficiency, but did not receive a
response. Consequently, Dr. Ioia’s August 22, 2008 report cannot be accorded special weight or
be used to resolve the outstanding medical conflict.21 Thereafter, OWCP properly appointed
Dr. Block, a Board-certified orthopedic surgeon, as the new referee physician.22
In a September 11, 2009 report, Dr. Block reviewed the medical file, performed a
physical examination and concluded that appellant had 46 percent permanent impairment of the
right leg based on Table 16-18, Table 16-19, Table 16-20 and Table 16-22 of the sixth edition of
the A.M.A., Guides. As noted, the report of an impartial medical specialist will be accorded
special weight so long as the report is sufficiently rationalized and based upon a proper factual
17

See 5 U.S.C. § 8123(a); 20 C.F.R. § 10.321.

18

L.W., 59 ECAB 471 (2007); James P. Roberts, 31 ECAB 1010 (1980).

19

See Harold Travis, 30 ECAB 1071 (1979) (OWCP medical adviser may create a conflict in medical opinion
necessitating a referee examination under 5 U.S.C. § 8123(a)).
20

Thomas J. Fragale, 55 ECAB 619 (2004).

21

See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.11(d)(2) (September 2010) (the referee specialist’s report must actually fulfill the purpose for which it
was intended; it must resolve the conflict in medical opinion).
22

See L.R. (E.R.), 58 ECAB 369, 375 (2007); FECA Procedure Manual, id., Chapter 2.810.11(e).

6

background.23 Dr. Block’s report, however, contained extensive remarks indicating that
appellant did not exert full effort during the assessment. In particular, when he carried out
unprompted activities, such as walking or climbing on and off the examination table, he
demonstrated anterior tibialis and extensor hallucis longus contractions that were otherwise
absent when he was being evaluated. Dr. Block did not explain how or if he accounted for these
inconsistent findings when he calculated appellant’s impairment rating.24
Thus, his
September 11, 2009 report is insufficient to resolve the outstanding medical conflict.
OWCP referred appellant to Dr. Patel, another Board-certified orthopedic surgeon, for a
third referee examination after OWCP obtained Dr. Block’s September 11, 2009 report. At the
time of this referral, it erroneously attributed the medical conflict to Dr. Block, a referee
physician and Dr. Slutsky, an OWCP medical adviser. Under 5 U.S.C. § 8123(a), a conflict
cannot exist between two physicians making the examination for the United States.25 However,
the case record does not indicate that OWCP requested a supplemental report from Dr. Block
correcting the inadequacies of his original report before it proceeded with this referral. When
OWCP obtains an opinion from an impartial medical specialist for the purpose of resolving a
conflict in the medical evidence and the specialist’s opinion requires clarification or elaboration,
OWCP must secure a supplemental report from the specialist to cure the defect in his original
report. Only if the referee physician does not respond or does not provide a sufficient response
after being asked, should OWCP request a new referee examination.26 In this case, because
OWCP did not give Dr. Block the opportunity to clarify his opinion before it referred appellant
for a new referee examination, Dr. Patel’s May 26, 2010 report must be excluded from
consideration.27
On the basis of January 20 and March 25, 2010 reports from Dr. Slutsky, an OWCP
medical adviser who reviewed Dr. Block’s September 11, 2009 report and recommended a
neurological consultation, OWCP referred appellant to Dr. Genovese, a Board-certified
neurological surgeon. Although Dr. Patel’s appointment as a referee examiner was improper,
OWCP’s procedures allow for a separate examination by a physician who specializes in a
different field “to fully address work-related injuries and any complications that may be
23

See also James T. Johnson, 39 ECAB 1252, 1256 (1988) (the Board reviews the medical evidence to determine
whether the medical report was based on incomplete information and looks at such factors as the opportunity for and
thoroughness of examination performed by the physician; the accuracy and completeness of the physician’s
knowledge of the facts and medical history; the care of analysis manifested; and the medical rationale expressed by
the physician on the medical issues addressed to him by OWCP).
24

See K.S., Docket No. 11-2071 (issued April 17, 2012); Cleona M. Simmons, 38 ECAB 814 (1987). See also
Robert P. Bourgeois, 45 ECAB 745 (1994); Kenneth J. Deerman, 34 ECAB 641 (1983) (medical evidence must
convince the adjudicator that the conclusion drawn is rational, sound and logical).
25

See Albert J. Scione, 36 ECAB 717 (1985).

26

See supra note 22.

27

Jeannine E. Swanson, 45 ECAB 325 (1994); Joseph R. Alsing, 39 ECAB 1012 (1988). When an improperlyobtained medical report requires exclusion from the case record, it is annotated so that it is not retained and
considered in subsequent reviews of the file. Swanson, id. See also FECA Procedure Manual, supra note 21,
Chapter 2.810.11(d)(12); Terrance R. Stath , 45 ECAB 412, 420-21 (1994).

7

associated with the injuries.”28 In a December 1, 2010 report, Dr. Genovese diagnosed right foot
drop and simply agreed “with the degrees of disabilities as per the disability ratings by the other
physicians” without providing any reasoned opinion regarding impairment. His opinion cannot
represent the weight of the evidence as there is an outstanding conflict that remains unresolved.
The case record also contains an April 7, 2011 report from Dr. Kumar, an OWCP consultant,
who reviewed the record, generally addressed appellant’s disability status but did not address
permanent impairment.
Because the conflict in medical opinion between Dr. Arenos and Dr. Magliato concerning
the extent of appellant’s impairment remains unresolved, the case must be remanded. OWCP
shall request a supplemental opinion from Dr. Block. If he is unavailable or submits a report that
is not responsive to OWCP’s request, OWCP shall refer appellant to a new appropriate Boardcertified specialist for another referee examination,29 provide an updated statement of accepted
facts and annotated medical file30 and obtain a rationalized medical opinion, based upon a
complete and accurate factual background and in accordance with the sixth edition of the
A.M.A., Guides, resolving the outstanding conflict. After conducting such further development
as deemed necessary, OWCP shall issue an appropriate merit decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

28

FECA Procedure Manual, supra note 21, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.4(b)(7) (July 2011).
29

See supra note 22.

30

The Board notes that the December 10, 2007 statement of accepted facts mistakenly identified right tibia/fibula
fracture as an accepted condition. The October 14, 2010 addendum did not correct this error. In addition, neither
listed right foot drop as an accepted condition. The statement of accepted facts must include all accepted conditions.
See FECA Procedure Manual, supra note 21, Chapter 3.600.3(a)(4) (October 1990).

8

ORDER
IT IS HEREBY ORDERED THAT the January 13, 2012 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded for further action
consistent with this decision of the Board.
Issued: February 7, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

